Name: 94/794/EC: Commission Decision of 14 December 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  agricultural policy;  agricultural activity;  means of agricultural production;  Europe;  tariff policy
 Date Published: 1994-12-17

 Avis juridique important|31994D079494/794/EC: Commission Decision of 14 December 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC Official Journal L 325 , 17/12/1994 P. 0060 - 0061 Finnish special edition: Chapter 3 Volume 64 P. 0048 Swedish special edition: Chapter 3 Volume 64 P. 0048 COMMISSION DECISION of 14 December 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (94/794/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amened by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof, Whereas cases of bovine spongiform encephalopathy (BSE) have been reported in the United Kingdom; Whereas in order to protect animal and public health in the Community, the Commission has adopted several Decisions, in particular Decision 94/474/EC of 27 July 1994 concerning certain protection measures relating to bovine spongiform encephalopathy and repealing Decisions 89/469/EEC and 90/200/EEC (4); Whereas as a result of measures taken in the United Kingdom the BSE epidemic is now declining; Whereas new information continues to become available and the situation must be continually reviewed; Whereas the Commission has carried out a detailed examination of the situation and all relevant scientific information with the Scientific Veterinary Committee; Whereas the prohibition on feeding meat and bone meal (MBM) of ruminant origin to ruminants in July 1988 was the principal measure in controlling BSE; whereas, however, this prohibiton has not been totally effective in preventing the occurrence of BSE in bovines born after July 1988; Whereas, however, in the opinion of the Scientific Veterinary Committee, the feed ban is becoming increasingly effective, and the evidence for natural and horizontal transmission is slight; whereas, therefore the risk of human exposure to the BSE agent from meat from cattle born in the United Kingdom after 1 January 1992 is very low; whereas the Scientific Veterinary Committee has recommended that the BSE restrictions on this meat should be lifted; Whereas, therefore, it is necessary to amend Decision 94/474/EC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Article 4 of Decision 94/474/EC is replaced by the following: 'Article 4 1. The United Kingdom shall not send from its territory to that of the other Member States fresh meat of the bovine species. 2. The prohibition mentioned in paragraph 1 shall not apply to the following meat (i) Fresh meat derived from bovine animals born after 1 January 1992, in which case the following sentence shall be added to the health certificate referred to in Annex IV of Directive 64/433/EEC: "Fresh bovine meat derived from bovines born after 1 January 1992", or (ii) Fresh meat derived from bovines which, while in the United Kingdom, have resided only on holdings on which no case of BSE has been confirmed during the previous six years, in which case the following sentence shall be added to the health certificate referred to in Annex IV of Directive 64/433/EEC: "Fresh bovine meat derived from bovines which, while in the United Kingdom, have resided only on holdings on which no case of BSE has been confirmed during the previous six years", or (iii) Fresh meat derived from bovines born before 1 January 1992 which have resided at any time on a holding on which one or more cases of BSE have been confirmed during the previous six years, if the following sentence is added to the health certificate referred to in Annex IV to Directive 64/433/EEC: "Fresh deboned bovine meat in the form of muscle from which the adherent tissues, including obvious nervous and lymphatic tissues haven been removed".' Article 2 Member States shall amend the measures which apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 395, 30. 12. 1989, p. 13. (4) OJ No L 194, 29. 7. 1994, p. 96.